Citation Nr: 0514964	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002) for dental disability based on 
additional disability due to Department of Veterans Affairs 
(VA) treatment.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, eczematoid dermatitis of the sides of the neck and 
sternal areas, and fungus infection of the groin, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for laceration of the 
tip of the left index finger, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 1994, the RO denied the 
veteran's claim for an increased rating for his service-
connected skin disability.  In a rating decision dated in 
September 1998, the RO denied the veteran's claim for a 
dental disability under the provisions of 38 U.S.C.A. § 1151.  
By rating decision dated in June 1999, the RO denied the 
claim for an increased rating for the veteran's laceration of 
the left index finger.  This case was previously before the 
Board in May 2001 and December 2003, and was remanded for 
additional development of the record and to insure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran underwent extraction of most of his upper 
teeth, as a result of underlying periodontal disease.

2.  There is no competent medical evidence establishing that 
the treatment the veteran received from the VA resulted in 
any additional disability relating to any dental condition.  

3.  Prior to August 30, 2002, the veteran's skin disability 
was manifested by itching, hyperpigmentation and a scaly 
rash.  It was not productive of more than extensive lesions 
or marked disfigurement.  

4.  Currently, the veteran's skin disability, which affects 
non-exposed areas, does not require the near continuous use 
of corticosteroids, and does not involve more than 40 percent 
of the entire body.

5.  The veteran's laceration of the left index finger is 
manifested by tenderness and pain, with no evidence of 
ankylosis or more than minimal limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for dental 
disability based on additional disability due to VA treatment 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2004).

2.  A rating in excess of 30 percent for pseudofolliculitis 
barbae, eczematoid dermatitis of the sides of the neck and 
sternal areas and a fungus infection of the groin is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect before and after 
August 30, 2002).

3.  A rating in excess of 10 percent for residuals of a 
laceration of the left index finger is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5153, 5224, 5229 (2002); 7803, 7804 (as in effect 
before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that the VA has sent the veteran a number of 
letters, most recently in April 2004, apprising him of the 
information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the letter satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to enactment of the VCAA, and provision of VCAA notice as 
outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran were not given 
prior to the first AOJ adjudication of the veteran's claim, 
the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

	I.  Dental disability 

Factual background

A dental rating sheet dated in September 1967 discloses that 
the veteran's tooth #8 was fractured during treatment.  

The veteran contacted a VA primary care clinic in July 1997.  
He stated that he had been seen by a dentist at a VA clinic 
two to three weeks earlier because of a loose bridge.  It was 
reported that it was found that this teeth were decayed and 
medication was prescribed.  It was indicated that the veteran 
was told by a dentist that he needed a partial plate, but the 
veteran told the dentist that he preferred a bridge.  The 
veteran complained that the gums on the upper left side were 
swollen and hurting.  He related that the dentist told him 
that the teeth were abscessed and that it was due to the fact 
that the dentist had not sealed his crowns correctly and that 
allowed the decay to occur in the first place.  

In a statement dated in December 1997, R.S.H., D.D.S., 
private dentist, related that he saw the veteran in October 
1996 with a complaint of a loose upper bridge (5-10) that had 
recently been placed by the VA.  It was reported that an X-
ray study showed no problems with the teeth, and the veteran 
was referred back to the VA to re-cement the bridge.  He went 
back to the VA and was allegedly told that there was no 
problem with the bridge and to leave it.  Dr. H. also stated 
that when he saw the veteran again in July 1997 for pain at 
teeth #9 and #10, an X-ray study revealed that the area had 
decayed to the point that the areas were non-restorable. 

The veteran submitted a claim for benefits pursuant to 
38 U.S.C.A. § 1151 in January 1998.

On VA dental examination in July 1998, it was indicated that 
a review of dental records showed that the veteran was a 
Class II-A dental patient, meaning that he was 
noncompensated, but service-connected for missing tooth #8.  
The veteran had a fixed partial denture, commonly called a 
bridge, from #'s 5 through 10.  It was noted that the veteran 
claimed he had been told by a private dentist in November 
1996 that his fixed partial denture was loose.  The veteran 
reportedly went to the VA in December 1996, and it was 
documented that the bridge was not loose.  In July 1997, the 
veteran was found to have gross caries on abutment teeth #'s 
9 and 10, which had to be extracted.  A partial upper denture 
replacing teeth #'s 6 through 10 was made, but it did not fit 
very well.  The examiner stated that he was in the process of 
making the veteran a new partial denture, which would restore 
both aesthetics and function.  

In a September 1998 statement, Dr. H. opined that the reason 
the veteran had to lose his upper front bridge was that it 
was improperly cemented on, and that when the veteran 
complained about it, the VA did not re-cement it properly and 
it deteriorated.  He added that if it had been re-cemented 
properly, the veteran would still have the bridge.

Dr. H. concluded in February 1999 that if the VA had re-
cemented the bridge in October 1996, there would not have 
been the decay under the bridge, which led to the veteran's 
losing the bridge.

The veteran was afforded a VA dental examination in April 
2003.  The examiner indicated that he reviewed the claims 
folder and the veteran's dental records in their entirety.  
He summarized the veteran's dental treatment.  It was 
reported that the veteran was first examined at a VA dental 
clinic in 1996 and it was noted at that time that he had mild 
to severe periodontal disease.  It was further stated that 
the veteran was missing tooth #8 and had an existing bridge.  
Although the veteran felt he had decay, none was found, but 
the veteran was advised that he had periodontal disease and 
that the area could be treated since the bridge replaced his 
service-connected tooth #8, but any other dental treatment 
had to be done by a private dentist.  

In addition, it was noted that periodontal treatment was 
accomplished in 1996 and 1997.  Various discussions showed 
the need to extract teeth #'s 9 and 10.  The bridge was 
removed, these teeth were extracted and a partial denture was 
fabricated, with treatment continuing into 1998.  The 
examiner related that the veteran reported in 1999 with 
complaints of a loose crown on tooth #5.  He was advised that 
the crown and tooth would eventually need to be extracted, 
due to severe periodontal disease, and this was accomplished 
in March 1999.  

The examiner noted that the veteran was next seen for an 
emergency with a problem with tooth #11.  It was decided, due 
to the extent of the problems with this tooth, that a root 
canal would be completed and then a new partial would be 
completed and then a new partial would be made.  The partial 
was delivered, adjusted and repaired during several 
appointments.  The veteran was then seen in August 2000 with 
a complaint that part of the tooth was fractured.  The 
veteran was advised that since this was not related to his 
service-connected tooth # 8, he needed to seek treatment with 
a private dentist.  It was noted that the veteran was seen 
February 2001 for repair of the upper partial.  This was 
completed.

The examiner stated that the clinical examination and X-ray 
studies revealed continuing severe periodontal disease.  A 
treatment plan was developed due to the extent of the 
disease, to extract all remaining upper teeth and all lower 
teeth, except for teeth #'s 22 and 27, and to fabricate an 
upper denture and lower partial.  The examiner concluded that 
based on a review of the record, the veteran's current dental 
disability had been long-standing periodontal disease.  He 
opined that the loss of teeth was due to this disease, and 
the cause was poor oral hygiene and irregular dental care.  

Analysis 

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim after 
October 1, 1997 and, accordingly, the post October 1, 1997 
version of the law and regulation must be applied.  See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

The veteran claims that he should be awarded compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 on the 
basis that when he advised the VA that his dental bridge was 
loose, the VA denied this and the resulting decay led to the 
extraction of his front teeth.  

The veteran has submitted several statements from his private 
dentist to support his claim.  Dr. H. concluded that if the 
VA had re-cemented the bridge, no decay would have occurred, 
and the veteran would not have lost his teeth.  In contrast, 
a VA periodontist reviewed both the claims folder and the 
veteran's dental records.  Based on this review, the examiner 
opined that the veteran lost his teeth as a result of 
periodontal disease, which stemmed from poor dental care.  
The Board finds that the conclusion of the VA examiner is of 
greater probative value than that of the veteran's private 
dentist.  The Court has held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In light of 
the fact that the VA periodontist reviewed the pertinent 
records, the Board concludes that his conclusion is of 
greater probative value than that of Dr. H. who did not 
review the complete record.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for compensation benefits for a dental disability pursuant to 
38 U.S.C.A. § 1151 based on additional disability due to VA 
treatment.

	II.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Pseudofolliculitis barbae 

Factual background

VA outpatient treatment records dated in 1993 and 1994 have 
been associated with the claims folder.  The veteran was seen 
in the dermatology clinic in September 1993 and it was noted 
that there were a few papules of pseudofolliculitis at the 
right beard area.  The trunk showed xerosis with linear 
excoriations at the back.  The right groin was clear with 
only post-inflammatory hyperpigmentation, left greater than 
right.  The veteran complained of tinea cruris in March 1994.  
Generalized xerosis with linear excoriations was noted on the 
upper lateral back.  No active disease was noted in the 
groin.

A VA examination of the skin was conducted in July 1995.  The 
veteran complained of itching and burning in the groin, and a 
vesicular rash on his shoulders.  An examination revealed 
evidence of a chronic skin irritation in the groin from a 
fungal infection with hyperpigmentation of the skin.  There 
were areas of healed lesions on the back and shoulders 
consistent with a healed rash.  The pertinent diagnoses were 
chronic fungal infection of the groin; rash on the shoulders 
by history, etiology undetermined, with hyperpigmentation 
only on examination; pseudofolliculitis barbae; and no eczema 
noted.

A private physician reported in September 1995 that he had 
seen the veteran that month and noted that he had a 
significant amount of fungal infection in the scrotal area 
and the medial thighs.  The examiner advised the veteran to 
continue to receive treatment for this condition as it had 
not resolved.  

The veteran was again afforded a VA examination of the skin 
in October 1995.  He complained of itching, and stated that 
his condition was worse in warm months.  It was reported that 
the groin and back were involved.  The examiner noted that 
there was a scaly rash in these areas.  The diagnoses were 
pseudofolliculitis barbae, and eczematoid dermatitis of the 
neck and sternal areas.

In October 1996, a private physician related that he saw the 
veteran at intervals for persistent intertrigo.  He noted 
that he was treating him with a combination of a cream and 
ointment to control the itching.  

Additional VA outpatient treatment records dated in 1996 are 
of record.  The veteran complained of a small lesion on the 
back of his neck and a rash in his groin area in July 1996.  
He was seen in the dermatology clinic the next month, and 
there was tricostasis of the mid back.  Bilateral 
hyperpigmented patches were noted in the groin.  KOH was 
negative.  

On VA examination of the skin in January 1997, the veteran 
complained of itching in skin areas that had a rash, and he 
stated that it was worse in the summer when he sweated more.  
An examination revealed patchy areas with inflammation 
scattered in the groin.  The diagnosis was pseudofolliculitis 
barbae.

The veteran was again examined by the VA in June 1998.  The 
examiner noted that the veteran brought dermatology records 
with him and that they were reviewed.  The veteran stated 
that he was treated with skin creams, but he still complained 
of pruritus and pain in the scrotum and back.  On 
examination, there was crusting in the scrotum.  The 
pertinent diagnoses were intertrigo, eczema and xerosis.

Private medical records disclose that the veteran reported 
continued problems with an itchy back, thighs and groin in 
January 1998.  An examination showed dry, irritated skin on 
the veteran's back, and lichenification and hyperpigmentation 
on the scrotum and inner thighs.  The pertinent impressions 
were intertrigo, and pruritus.  Medication was prescribed.  
Another physician reported in March 1998 that the veteran 
still had itching.  

VA outpatient treatment records dated in April 2002 reveal 
that the skin was grossly normal.  

The veteran was examined for his skin condition for the VA in 
January 2003.  He reported that he used topical medications 
with some amelioration.  He stated that the condition was 
exacerbated by both warm and cold weather.  An examination of 
the skin revealed associated dryness in the regions of the 
shoulders.  There was hyperpigmentation in the groin region 
with associated hypertrophic changes of the skin consistent 
with tinea cruris.  For the veteran's established diagnosis 
of eczema, the diagnosis was no change of current eczema with 
associated findings on examination of tinea cruris.  

Another VA examination of the skin was conducted in May 2003.  
The veteran denied any recent exacerbating symptomatology.  
He noted associated itching and rash formation of the 
posterior upper shoulder region as well as the central back 
area with associated pruritus.  He related that there was no 
long-term benefit with his use of a topical cream, although 
there was some amelioration.  He also reported topical 
therapy for the groin region, without significant long-term 
amelioration.  An examination of the skin disclosed no 
associated exfoliations, ulcerative or crusting changes of 
the body region.  He had some mild hyperpigmentation regions 
of the posterior shoulder areas, consistent with mild eczema 
changes.  It represented approximately 10 to 15 percent of 
the nonexposed areas of the skin of the body.  The veteran 
also had centralized back region hyperpigmentation, and 
regions with consistency of tinea versicolor.  The rash 
represented approximately 10 percent of the nonexposed skin 
region.  Additional examination of the groin revealed 
specific hyperpigmentation and hypertrophic changes 
consistent with tinea cruris, a fungal infection representing 
approximately 15 percent of nonexposed region.  For the 
veteran's claimed condition of pseudofolliculitis barbae with 
eczematous dermatitis of the neck and sternal areas, the 
diagnosis was upper thoracic posterior eczema with associated 
tinea versicolor.  

Analysis 

A 50 percent evaluation may be assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent rating may be assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Diagnostic Code 7806 (as in effect prior to August 30, 2002).

A 60 percent rating may be assigned for dermatitis or eczema 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent evaluation may be assigned when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a duration of less than six weeks during the 
past 12-month period.  Diagnostic Code 7806 (effective August 
30, 2002).

The veteran asserts that a higher rating is warranted for his 
service-connected skin condition.  The Board notes that the 
criteria for evaluating skin disorders were revised during 
the course of the veteran's appeal.  The Board also observes 
that, while the veteran's claim was pending, new rating 
criteria for evaluating skin disabilities became effective.  
See 67 Fed. Reg. 49590 (July 31, 2002).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim of entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected skin 
disability under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

A review of the clinical findings since the veteran submitted 
his claim for an increased rating for his skin disability 
fails to demonstrate that a higher rating is warranted under 
either criteria in effect during the veteran's appeal.  Prior 
to August 30, 2002, in order to assign an increased rating, 
the evidence had to show ulceration, extensive exfoliation, 
crusting or that the skin disorder was exceptionally 
repugnant.  Based on a review of the record, such a 
conclusion cannot be reached.  In this regard, the Board 
emphasizes that the positive findings on outpatient treatment 
visits and VA examinations included hyperpigmentation of the 
skin, a scaly rash on the groin and back, patchy areas of 
inflammation in the groin, and crusting in the scrotum.  
These findings do not establish that more than marked 
disfigurement or extensive lesions were present.  

As noted above, the veteran was afforded VA examinations of 
the skin in January and May 2003.  The former examination 
demonstrated only dryness in the shoulders and 
hyperpigmentation in the groin.  The Board acknowledges that 
the more recent examination disclosed that the veteran had 
continued complaints of itching.  It is significant to 
observe, however, that there were no associated exfoliations, 
ulcerations or crusting.  The Board finds, therefore, that a 
higher rating under the provisions of Diagnostic Code 7806 as 
in effect prior to August 30, 2002 is not warranted.  

Similarly, the clinical findings do not support a higher 
rating under either the old or the revised provisions of 
Diagnostic Code 7806.  The veteran's skin disability affects 
his shoulder area, back and groin, all non-exposed areas.  
The examiner stated that the mildly hyperpigmented areas of 
the posterior shoulders affected 10 to 15 percent of the 
nonexposed areas of the skin; hypopigmentation of the back 
that affected approximately 10 percent of the nonexposed 
skin; and hyperpigmentation of the groin area that affected 
approximately 15 percent of the nonexposed region.  In order 
to assign a higher rating, the evidence must show that more 
than 40 percent of the entire body is affected, or more than 
40 percent of exposed areas.  The clinical record shows that 
the skin disability is not so extensive as to warrant a 
higher rating.  There is no objective evidence in the record 
that the veteran uses steroids for treatment of his skin 
disability.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his skin condition.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for 
pseudofolliculitis barbae, eczematoid dermatitis of the sides 
of the neck and sternal areas and a fungus infection of the 
groin.  

B.  Laceration of the left index finger 

Factual background

The record shows that the veteran sustained a smash injury to 
the left index finger in November 1966.  There was loss of a 
portion of the distal nail and nail bed, and avulsion of the 
portion of the distal skin. 

On VA examination in September 1998, it was noted that the 
veteran was right-hand dominant.

The veteran submitted a claim for an increased rating for the 
residuals of a laceration of the left index finger in 
February 1999. 

Private medical records show that the veteran was seen in 
February 1999 and reported that his left index finger 
bothered him if he bumped it.  It was noted that a Stack 
splint could be tried for some protection as well as 
medication to control the discomfort.  The veteran was seen 
in December 2001 and reported that the splint had been quite 
helpful when he used it.  It was reported that neurovascular 
tone in the finger was normal.  He was given a Stack splint.

The veteran was examined by the VA in January 2003.  He 
related that he had difficulty tying shoelaces, fastening 
buttons and picking up pieces of paper and grasping them 
tightly due to discomfort in the left index finger.  He 
reported exacerbations during weather changes.  An 
examination revealed a protective brace in place in the 
palmar aspect of the distal second digit, including the 
middle phalanx and the distal interphalangeal joints to the 
distal aspect of the finger.  The examiner indicated that he 
was unable to test for strength, range of motion or 
sensation.  There was appreciation of residual scar formation 
in the region.  There was mild decrease in grip strength.  An 
X-ray study of the left hand was normal.  For the established 
diagnosis of superficial, tender, painful second digit of the 
left hand, the diagnosis was progression to symptomatic 
worsening based on the veteran's history, but testing was 
unobtainable due to the wearing of a brace.

The veteran was again examined by the VA in March 2003.  The 
examiner noted that the claims folder was reviewed.  The 
veteran reported residual tenderness to palpation at the 
distal most aspect of the digit, with difficulty with range 
of motion.  He related that he had associated pain with 
compression.  He used a firm brace with protection of the tip 
due to discomfort to palpation.  The veteran denied any 
recent trauma and noted no current exacerbating 
symptomatology.  On examination, the left second digit was 
without erythema, edema or heat changes.  Range of motion 
revealed no appreciable ankylosing.  Flexion was 60 degrees 
at the distal interphalangeal joint; 90 degrees at the 
proximal interphalangeal joint; and 90 degrees at the 
metacarpal phalangeal joint.  There was no further limitation 
by fatigue, weakness, lack of endurance or incoordination.  
The examiner concluded that the veteran's limitations 
included grip strength, deficits of the left due to 
discomfort on range of motion as described, as well as 
dexterity activities due to pain on compression.

Analysis 

A 50 percent evaluation may be assigned for disfiguring scars 
of the head, face or neck when complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  When severe, especially 
if producing a marked or repugnant and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent evaluation may 
be assigned.  When moderately disfiguring, a 10 percent 
evaluation assignable.  Diagnostic Code 7800 (as in effect 
prior to August 30, 2002).  

A 50 percent evaluation may be assigned for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features of 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  With visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, a 30 percent evaluation may be assigned.  
Diagnostic Code 7800 (effective August 30, 2002).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

A 10 percent evaluation may be assigned for superficial scars 
that are painful on examination.  Note 1:  A superficial scar 
is one not associated with underlying soft tissue damage.  
Note 2:  In this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of this part would not warrant a compensable 
evaluation.  Diagnostic Code 7804 (effective August 30, 
2002).  

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part.  Diagnostic Code 
7805.

A 20 percent evaluation may be assigned for amputation of the 
index finger of the minor extremity with metacarpal resection 
(more than one-half the bone lost).  Without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, a 20 percent evaluation may also be assigned.  When 
the amputation is through the middle phalanx or at a distal 
joint, a 10 percent evaluation may be assigned.  Diagnostic 
Code 5153.

38 C.F.R. § 4.71a is amended by removing the tables "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE 
ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place, the following table to read as 
follows:

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.

(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.

(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.

(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of two or combine the 
evaluations.

A 10 percent evaluation may be assigned for favorable or 
unfavorable ankylosis of the index finger of the major or 
minor extremity.  Note (effective prior to August 30, 2002):  
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  Note (effective 
August 30, 2002):  Also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Diagnostic Code 5225 (as in effect before and after August 
30, 2002).

A 10 percent evaluation may be assigned for limitation of 
motion of the index or long finger of the major or minor 
extremity with a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  A noncompensable 
evaluation is assigned for limitation of motion with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  Diagnostic Code 5229.

The VA examinations demonstrate that the residuals of the 
laceration of the left index finger include tenderness and 
diminished grip strength.  Since there is at least some 
motion in the left index finger, ankylosis is not present.  
The veteran has reported that he experiences some difficulty 
with manual dexterity involving the finger.  The fact 
remains, however, that there is no clinical evidence that the 
limitation of motion is to the extent that there is a gap of 
one inch or more between the fingertip and the transverse 
crease of the palm.  The Board emphasizes that when he was 
examined by the VA in January 2003, the veteran could not 
grasp tightly, due to left index finger discomfort, but this 
demonstrates that the limitation of motion was not of the 
extent necessary to warrant a higher rating.

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to establish that a higher rating is 
warranted for the residuals of a laceration of the left index 
finger.  The Board concludes that the preponderance of the 
evidence is against the claim for an increased rating.  


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
dental disability based on additional disability due to VA 
treatment is denied.

An increased rating for pseudofolliculitis barbae, eczematoid 
dermatitis of the sides of the neck and sternal areas, and a 
fungus infection of the groin, is denied.

An increased rating for residuals of a laceration of the left 
index finger is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


